DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1, 2, and 4-15 in the reply filed on 18 May 2022 is acknowledged.  The traversal is on the ground(s) that the subject matter of all species relates to one invention or to a group of inventions so linked as to form a single general inventive concept.  This is not found persuasive because a lack of unity of invention has been found to be present, as detailed in the previous Office action.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2008/0296164 (hereinafter “Dajek”).Regarding claims 1 and 15 	Dajek teaches a reinforcement element for reinforcing structural elements in vehicles (a vehicle having a structural element, wherein the structural element is reinforced with the reinforcement element), the reinforcement element comprising: a side-wall frame (carrier) a, b having a longitudinal axis (extending into the plane of Figure 2), wherein the side-wall frame (carrier) a, b has at least one elongate opening which extends in the direction of the longitudinal axis; at least one rigid structure reinforcement (insert element) d which has a longitudinal axis and which is constructed to be arranged in the elongate opening of the side-wall frame (carrier) a, b and which comprises a plurality of first portions and a plurality of second portions, wherein the first portions are arranged parallel with a first plane, wherein the longitudinal axis is located in this first plane; a first adhesive e which can be arranged on an outer side of the side-wall frame (carrier) b and on a first group of first portions of the rigid structure reinforcement (insert element) d and which is constructed to adhesively bond the side-wall frame (carrier) b and the rigid structure reinforcement (insert element) d in the structural element (abstract, paragraphs [0001] and [0017], Figures 1 and 3, and Annotated Figure 2, shown below).  	Dajek additionally illustrates the reinforcement element includes a plurality of nodes (highlighted as element g) which are interconnected via shell-shaped basic bodies h (Figures 1 and 4).  Dajek illustrates different shell-shaped basic bodies h which extend in a variety of orthogonal directions from T-shaped nodes (highlighted as element g) (Figures 1 and 4).  Therefore, the illustration in Figure 2 A-A is considered to additionally correspond to the area of the nodes (highlighted as element g) adjacent to the other extending shell-shaped basic bodies h (Annotated Figure 1, shown below and 4), which corresponds to the claimed feature requiring second portions being arranged parallel with a second plane, wherein the longitudinal axis is located orthogonally to the second plane.
    PNG
    media_image1.png
    318
    521
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    500
    573
    media_image2.png
    Greyscale
 	Dajek teaches in the event of a two-shell version of the one-piece reinforcement element, preferably of the elongate shell-shaped basic body, this, too, may preferably be braced mechanically, by the insertion of a soft component, preferably rubber or thick-bed adhesive, against the inside of the body cavity to be reinforced and thus compensate manufacturing tolerances (paragraph [0025]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the rigid structure reinforcement (insert element) d with a thick-bed adhesive to mechanically brace the rigid structure reinforcement (insert element) d against the inside of the body cavity of the outer side-wall frame a and thus compensate manufacturing tolerances, which corresponds to a second adhesive which can be arranged on a second group of first portions of the insert element and which is constructed to adhesively bond the insert element in the carrier.Regarding claim 2 	In addition, Dajek teaches the side-wall frame (carrier) a, b and/or rigid structure reinforcement (insert element) d is/are formed from sheet metal (paragraphs [0011], [0015] [0022] and [0054]).Regarding claim 4 	In addition, Dajek teaches the side-wall frame (carrier) a, b and/or rigid structure reinforcement (insert element) d are constructed by molding or injection molding processes (constructed integrally) (Figure 2 and paragraph [0054]).Regarding claim 5 	In addition, Dajek teaches the side-wall frame (carrier) a, b has bends which extend along the longitudinal axis (Annotated Figures 1 and 2, each shown above).Regarding claim 6 	In addition, Dajek teaches the rigid structure reinforcement (insert element) d has bends which extend transversely relative to the longitudinal axis (Annotated Figures 1 and 2, each shown above).Regarding claim 7 	In addition, Dajek illustrates the side-wall frame (carrier) a, b has a meandering cross-section relative to the longitudinal axis (Annotated Figures 1 and 2, each shown above).Regarding claim 8 	In addition, Dajek illustrates the side-wall frame (carrier) a, b has an M-shaped cross-section (labeled as area A) with respect to the longitudinal axis (Annotated Figure 2, shown above).Regarding claim 9 	In addition, Dajek illustrates the rigid structure reinforcement (insert element) d has a meandering longitudinal cross-section with respect to the longitudinal axis (Annotated Figures 1 and 2, each shown above).Regarding claim 10 	In addition, Dajek teaches the side-wall frame (carrier) a, b and/or rigid structure reinforcement (insert element) d has/have holes (paragraphs [0051], [0052], and [0054]).Regarding claim 11 	In addition, Dajek teaches the side-wall frame (carrier) a, b has a plurality of elongate openings which each extend in the direction of the longitudinal axis (in the first portion cross-section), and wherein the reinforcement element comprises a plurality of insert elements which are each constructed to be arranged in the elongate openings of the side-wall frame (carrier) a, b (Annotated Figure 2, shown above).Regarding claim 12 	In addition, Dajek teaches the first adhesive e is constructed to be expandable (paragraphs [0017] and [0018]).Regarding claim 13 	In addition, Dajek teaches the use of an adhesive or an expandable adhesive (paragraphs [0024] and [0025]), which suggests an embodiment were a non-expandable adhesive is used, corresponding to a second adhesive constructed to be non-expandable.Regarding claim 14 	In addition, Dajek illustrates the rigid structure reinforcement (insert element) d is completely surrounded by the side-wall frame (carrier) a, b (Figures 1-3), which corresponds the rigid structure reinforcement (insert element) d does not protrude over the side-wall frame (carrier) a, b when the rigid structure reinforcement (insert element) d is arranged in the opening of the side-wall frame (carrier) a, b.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	USPN 7,673,433 and US 2009/0229219 teach a damage-tolerant monolithic structure including a stiffening element comprising a row of integral holes, where the holes provide a hinderance for the progress of a crack in said monolithic structure (abstract and column 1, lines 35-48 (or paragraph [0003])). 	USPN 8,530,015 teaches a structural reinforcement element having a hollow profile and a ribbed structure disposed and secured therein (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783